 
Exhibit 10.1
 
AGREEMENT




This Agreement (“Agreement”) shall be effective as of August 13, 2009, by and
between DISCOVERY LABORATORIES, INC., a Delaware corporation (“Company”) and W.
THOMAS AMICK, Chairman of the Board of Directors of the Company (“Amick”).


WHEREAS, the Company has requested that Amick, in addition to serving as
Chairman of the Board, accept the position of Chief Executive Officer (“CEO”),
and Amick has agreed to serve in that capacity on a part-time, interim basis and
on the terms as set forth in this Agreement.


NOW, THEREFORE, intending to be legally bound, , the Company and Amick agree as
follows:


1. CEO Appointment.  The Company hereby appoints Amick, and Amick agrees to
serve, as CEO of the Company.  The parties agree that Amick will continue to
serve as Chairman of the Company’s Board of Directors during the Term of this
Agreement.


2. Duties.  Amick will be responsible for all duties customarily associated with
the title CEO, with a specific focus on securing strategic alliance partners
and/or accessing capital through financing and other transactions to advance the
Company’s KL4 surfactant pipeline and to build shareholder value.


3. Term.  Amick will serve as CEO until such time as the Company’s Board of
Directors determine that his services as CEO are no longer needed (the
“Term”).  In any event, unless extended in writing, this Agreement will
terminate on June 30, 2010.


4. Time; Location.    During the Term, Amick agrees to devote, on a part-time
basis, such of his business time, attention and efforts as reasonably necessary
to the proper performance of his duties.  The parties currently expect that his
duties will require, on average, approximately two days per week.  Amick will
render services to the Company at the Company’s headquarters located in
Doylestown, Pennsylvania, or at such other places as he shall deem appropriate
for the performance of his duties.


5. Compensation.  In consideration of the services to be provided under this
Agreement, the Company will pay Amick at a per diem rate of Three Thousand
Dollars ($3,000), payable monthly in arrears at the end of each calendar
month.  In addition:


(a) the Company will pay or reimburse Amick for all reasonable expenses incurred
in carrying out his duties and responsibilities under this Agreement, including
lodging and travel expenses, subject to submission of documentation in
accordance with the Company’s reimbursement policies.


(b) Amick shall be entitled to an award of 60,000 options to purchase common
stock of the Company under the Company’s 2007 Long-Term Incentive Plan, on such
terms and effective as of such date as are approved by the Compensation
Committee of the Company’s Board of Directors.
 

--------------------------------------------------------------------------------


2
 
6. Representations, Warranties and Covenants of Amick.


(a) Amick represents and warrants to the Company that he is presently under no
contractual or other restriction or obligation which is inconsistent with his
execution of this Agreement or the performance of the obligations hereunder, and
during the Term, Amick covenants that he shall not enter into any agreement,
either written or oral, in conflict with this Agreement.  The Company
acknowledges that Amick currently serves as Chairman of Aldagen, Inc., is an
advisor to several private equity firms focused on the biopharmaceutical
industry and serves as a member of the board of directors of several
biotechnology companies.


(b) Amick represents and agrees that he has not been debarred by the U. S. Food
and Drug Administration or any equivalent foreign agency from practicing before
such agency.  Amick further agrees that he will notify the Company immediately
in the event of any debarment or threat of debarment occurring during the period
in which Amick is performing services.


7. Termination.  Either party may terminate this Agreement at any time upon ten
(10) days written notice to the other party.


8. Independent Contractor.  Amick is and throughout the Term shall be an
independent contractor and not an employee of the Company.  Amick shall not be
entitled to nor receive any benefit normally provided to the Company’s employees
such as, but not limited to, vacation payment, retirement, health care or sick
pay.  The Company shall not be responsible for withholding income or other taxes
from the payments made to Amick.  Amick shall be solely responsible for filing
all returns and paying any federal, state and municipal income, social security
or other tax levied upon or determined with respect to the payments made to
Amick pursuant to this Agreement.


9. Controlling Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Pennsylvania without reference to any
conflict of law principles of such State.


10. Headings.  The headings in this Agreement are inserted for convenience only
and shall not be used to define, limit or describe the scope of this Agreement
or any of the obligations herein.


11. Final Agreement.  This Agreement constitutes the entire agreement between
the parties with respect to its subject matter and supersedes all prior
negotiations, understandings and agreements between the parties, whether written
or oral.  This Agreement may be amended, supplemented or changed  only by an
agreement in writing signed by both of the parties.



--------------------------------------------------------------------------------


3
 
12. Notices.  Any notice required to be given or otherwise given pursuant to
this Agreement shall be in writing and shall be hand delivered, mailed by
certified mail, return receipt requested or sent by recognized overnight courier
service as follows:


If to Amick:


W. Thomas Amick
[at the address and fax number maintained in the Company’s files]


If to Company:
Discovery Laboratories, Inc.
2600 Kelly Rd., Suite 100
Warrington, PA  18976
Tel:           (215) 488-9300
Fax:           (215) 488-9557
Attn:                      General Counsel


13. Severability.  If any term of this Agreement is held by a court of competent
jurisdiction to be invalid or unenforceable, then this Agreement, including all
of the remaining terms, will remain in full force and effect as if such invalid
or unenforceable term had never been included.


14. Amendment.  No amendment or modification of the terms or conditions of this
Agreement shall be valid unless in writing and signed by the parties hereto.


15. Successors and Assigns.  The rights and obligations of the Company under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company.  Amick shall not be entitled to assign
any of his rights or obligations under this Agreement.


IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.


 
DISCOVERY LABORATORIES, INC.
   
W. THOMAS AMICK
           
By: ______________________________
   
By: ______________________________
 
       John G. Cooper,
       Executive Vice President and
       Chief Financial Officer
   
 
 


--------------------------------------------------------------------------------

